Citation Nr: 0700655	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-29 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from October 1990 to September 
1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).


FINDING OF FACT

The veteran's claimed in-service stressors have not been 
corroborated by service records or other credible, supporting 
evidence.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2001, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the veteran with notice as 
to information and evidence that VA would seek to provide; 
and information and evidence that the veteran was expected to 
provide for this claim.  In June 2002, the veteran was 
provided a rating decision which provided notice as to the 
specific criteria for establishing service connection for 
PTSD.  The veteran subsequently submitted additional evidence 
pursuant to his claim, and the claim was re-adjudicated 
several times, without taint from the initial decision.  The 
veteran has not alleged any prejudice, nor is any prejudice 
evident from the record.  Additionally, although the veteran 
was not informed of the regulations pertaining to the 
appropriate disability rating or effective date until May 
2006, because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to timely notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Consequently, the duty to notify 
has been satisfied.  The VA has also done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records, 
requesting service clinical records and unit records, 
providing VA examinations, and providing a personal hearing.  
Consequently, the duty to assist is satisfied.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for PTSD will vary depending on whether the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  If the evidence establishes that 
the veteran was engaged in combat with the enemy, and the 
claimed stressor is related to combat (in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where the 
veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after- the-fact medical nexus evidence.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The evidence of record indicates the veteran has a current 
diagnosis of PTSD linked to his alleged stressors.  The 
veteran contends that his PTSD results from exposure to 
stressors while serving in Bosnia in 1999.  The veteran's 
service personnel records indicate that he was stationed in 
the United States from October 1990 until December 1992, and 
Germany from December 1992 to June 1999.  There is no record 
of service in Bosnia.  The veteran has provided evidence of a 
tour of duty in Bosnia, however, such as service disciplinary 
records referring to service in Bosnia, and a September 2002 
congressional statement asserting the congressman aided the 
veteran in transferring from Bosnia.  The veteran's DD-214 
also reports he served in the 560th Military Police Company, 
which deployed some individuals to Bosnia and Kosovo in 1999.  
See April 2005 United States Armed Services Center for 
Research of Unit Record (CURR) report.  Consequently, the 
veteran's contention of service in Bosnia is accepted.  

The veteran has alleged stressors of exposure to enemy fire 
and mass graves while in Bosnia.  The veteran's service 
personnel files do not report any combat exposure or the 
provision of combat-related awards.  The RO contacted CURR to 
verify the veteran's stressors, and the corresponding CURR 
report stated that in March 1999 troops in Bosnia went on 
alert after air strikes began over Kosovo.  The record 
indicates CURR coordinated its research with the U.S. Army 
Center for Military History and the Stars and Stripes, but 
there was no record of any enemy strikes in Bosnia.  In sum, 
there is no evidence that the veteran was exposed to combat 
in Bosnia.  Additionally, the CURR report indicates no 
evidence was found reporting a trip to photograph mass 
graves.  Although the veteran provided a description of that 
event, it is anecdotal and not subject to verification.  

As stated above, when the record does not contain evidence of 
combat exposure, the stressor may still be corroborated by 
service records or other credible evidence.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).  The veteran's service 
medical records do not contain any complaints of exposure to 
stressful circumstances or any treatment for a psychiatric 
disorder.  July and August 1999 records do report complaints 
of difficulty sleeping, lack of energy, moodiness, and 
irritability, but these symptoms were tied to the veteran's 
primary complaint of sleep difficulty.  The September 1999 
separation medical examination record reports normal findings 
for the psychiatric system.  

The veteran's separation medical history record reports the 
veteran's history of trouble sleeping and depression, and 
treatment for a mental condition.  The record indicates, 
however, that the veteran's trouble sleeping was due to sleep 
apnea and the examiner found that the veteran's depression 
and worry were probably due to the sleep apnea and his 
discharge from the military.  Additionally, although the 
record reports the veteran's history of mental treatment, the 
corresponding explanation reports treatment for back problems 
and the service medical files only report treatment for the 
sleep disorder.  Mental health clinical records were 
specifically requested, but the National Personnel Research 
Center reported that all available records were associated 
with the veteran's medical records.  Consequently, there is 
no service medical record sufficient to corroborate the 
veteran's claimed stressors.

The veteran's personnel files and layperson statements are 
also not adequate to corroborate the stressors.  The 
veteran's personnel records indicate good performance 
evaluations up through March 1999.  See March 31, 1999 
letter; NCO evaluation reports dating through March 1999.  
The records indicate the veteran returned to Germany in April 
1999.  An April 1999 personnel record indicates the veteran 
was punished for lying about turning his weapon in to the 
Wiesbaden (Germany) provost marshal officer.  The NCO 
evaluation report dating from April to June 1999 reports 
negative evaluations for infractions including the veteran's 
failure to properly secure a government weapon (the 
infraction described above) and an early return from 
deployment against orders.  The record contains a letter from 
the veteran's mother and sister that indicates that at the 
time of the veteran's return from Bosnia, he had "serious 
family issues," such as his wife undergoing psychiatric 
treatment and his wife cheating on him.  The records also 
indicate that the veteran was divorced in June 1999 and was 
left to care for the children.  See 2003 VA examination 
report.  These family stresses provide alternative 
explanations for the veteran's negative evaluations dating 
from April 1999 forward.  Attributing the evaluations to the 
claimed stressors would be speculative in light of the other 
explanations.  Consequently, in light of the lack of evidence 
corroborating the veteran's claimed stressors, service 
connection for PTSD is denied.  



ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.  



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


